OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. Inasmuch as it cannot be determined on the record in this case that appellant was entitled to accidental disability benefits as a matter of law, the determination of respondent board of trustees will not be disturbed. (Matter of Canfora v Board of Trustees of Police Pension Fund, 60 NY2d 347.)
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to rule 500.2 (b) of ‘the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.